DETAILED ACTION
Claims 1-7 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under JP 2020-015293 filed on 1/31/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The totality of limitations overcome any prior art or reasonable combination of art. 
The closest prior arts are the Hu Reference (US 2010/0177168 A1) and the Park Reference (US 2020/0169860 A1).

Hu relates to an integrative spectacle-shaped stereoscopic video multimedia device includes a blinder and a video device disposed in the blinder. The binocular stereoscopic viewing module 4 is composed of two stereoscopic displays, and the stereoscopic displays are used to perform view finding and to play and view stereoscopic images. The viewing module hole distance adjusting mechanism 5 is used to adjust a distance between the displays of the binocular stereoscopic viewing module. The two image signals with the viewing angle difference are respectively displayed by the left module 400 and the right module 401, the two human eyes view the synchronous images with the viewing angle difference adapted to the human eyes respectively displayed by the left module 400 and the right module 401 through the left eye bracket 5002 and the right eye bracket 5012, so as to form the stereoscopic image of the scene (see Hu Abstract, [0009], [0010], [0042]).
Park teaches to facilitate performance of operations that can comprise establishing a first communication link between a first communication device associated with a first data center rack of a data center and a second communication device of a central controller device of the data center. The support layer may relieve pressure from the outside. The support layer may be formed of an elastic member. The cover pane! 510 may protect the display 210. The cover panel 510 may include at least one of a cover 511 and/or a protective film 513 (see Park Abstract, [0071]).

The following is an examiner's statement of reasons for allowance: neither Hu, Park, nor other relevant art or combination of relevant art, teaches a display device comprising a pair of display optical systems; a base to which the pair of display optical systems are attached via a display optical system guide unit which configured to guide the pair of display optical systems to move in a substantially linear direction; a main body exterior configured to house the base without covering the pair of display optical systems; a pair of display exteriors separated from the main body exterior and each of the pair of display exteriors configured to cover corresponding one of the pair of display optical system; and a display exterior guide unit configured to guide the pair of display exteriors in a substantially linear direction relative to the main body exterior, wherein each of the pair of the display exteriors and the corresponding one of the pair of the display optical systems is engaged with 

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claim 1 is are allowable by the addition of the limitations. Claims 2-7 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483